 1   Derek W. Loeser, admitted pro hac vice
     dloeser@kellerrohrback.com
 2   Dean Kawamoto (Bar No. 232032)
 3   dkawamoto@kellerrohrback.com
     KELLER ROHRBACK L.L.P.
 4   1201 Third Avenue, Suite 3200
     Seattle, WA 98101
 5   Tel.: (206) 623-1900
     Fax: (206) 623-3384
 6
 7   Thomas E. Loeser (Bar No. 202724)
     toml@hbsslaw.com
 8   HAGENS BERMAN SOBOL SHAPIRO LLP
     1301 Second Avenue, Suite 2000
 9   Seattle, WA 98101
     Tel.: (206) 623-7292
10
     Fax: (206) 623-0594
11
     Attorneys for Plaintiffs
12   (Additional counsel listed on signature page)

13                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
14
                                      SACRAMENTO DIVISION
15
16   EUGENIO AND ROSA CONTRERAS,
     WILLIAM PHILLIPS, TERESA BARNEY,
17   KEITH AND TERESA MARCEL, SHERLIE                No. 2:16-cv-00302-MCE-EFB
     CHARLOT, JENNIE MILLER, and EDWIN
18   YAGER, on behalf of themselves and all others   STIPULATED MOTION TO SET NEW
     similarly situated,                             DISCOVERY DEADLINES IN LIGHT OF
19                                                   PENDING MEDIATION AND ORDER
                                      Plaintiffs,
20
            v.                                       Action Filed:   February 12, 2016
21                                                   Trial Date:     TBD
     NATIONSTAR MORTGAGE LLC, a Delaware
22   Limited Liability Company; SOLUTIONSTAR,
     LLC (N/K/A XOME HOLDINGS LLC), a
23
     Delaware Limited Liability Company; and
24   DOES 1 through 1000,

25                                    Defendants.

26
27
28
30
31
 1           Plaintiffs Eugenio and Rosa Contreras, William Phillips, Teresa Barney, Keith and
 2   Teresa Marcel, Sherlie Charlot, Jennie Miller, and Edwin Yager, on behalf of themselves and all
 3   others similarly situated (“Plaintiffs”) and Defendants Nationstar Mortgage LLC and
 4   Solutionstar Field Services LLC (erroneously sued herein as Solutionstar LLC (n/k/a Xome

 5   Holding LLC)) LLC (collectively “Nationstar”) (together, the “Parties”) by and through their
 6   respective counsel of record, hereby submit this Stipulated Motion To Extend Discovery
 7   Deadlines in Light of Pending Mediation as set forth below.
 8           Pursuant to the Parties’ Joint Report Under Rule 26 of the Federal Rules of Civil
 9   Procedure, November 17, 2017, ECF No. 30, at § XI, the parties have determined that settlement
10   discussions in this matter are no longer premature, and they have engaged the services of JAMS
11   mediator the Hon. Ronald M. Sabraw (Ret.) to assist them in working to resolve this matter. The
12   parties will conduct a mediation with Hon. Sabraw on Thursday, October 10, 2019.
13           To avoid incurring the costs of fact and expert discovery while simultaneously engaging
14   in settlement negotiations, the parties request that the Court extend all deadlines on pending
15   party discovery and class certification briefing. Following conclusion of the mediation process,
16   the parties will promptly file a notice with the Court informing it of the outcome and either

17   request a schedule for filing settlement papers or an order resuming discovery. The parties agree
18   that during the mediation process they will only seek discovery necessary for resolution of the

19   matter and this agreement to limit discovery will also extend to ongoing document production
20   from third parties based on previously served subpoenas.
21           To make up for the time spent choosing a mediator, preparing for and participating in
22   initial meetings with the mediator, and conducting the mediation itself, the parties request that
23   the case deadlines for class certification briefing and fact and expert discovery be extended by
24   approximately 110 days from the dates contained in the Stipulated Motion and Order Extending
25   Case Schedule (ECF No. 85). The parties further request that ancillary deadlines relating to fact
26   and expert discovery for class certification be modified to better align with the parties’ extended
27   class certification briefing deadlines.
28
30
     Stipulated Mtn to Set New Discovery Deadlines - 1
31   2:16-cv-00302-MCE-EFB
 1           This Stipulation is the fourth extension of certain deadlines on the case schedule and is
 2   made with good cause and without prejudice to, or waiver of, any rights or defenses otherwise
 3   available to the Parties in this action. The Parties therefore respectfully request that the Court
 4   grant this Stipulated Motion to set new discovery deadlines by extending all briefing and fact and

 5   expert discovery deadlines by 110 days from the dates contained in the prior Stipulated Motion
 6   and Order Extending Case Schedule as follows:
 7
 8                             Event                        Current Deadlines        Proposed New or
                                                                                        Extended
 9                                                                                      Deadlines

10       Class Certification Amended Expert Report               8/15/2019                1/14/2020
         Deadline (for Plaintiffs)
11       Plaintiffs’ Deadline to File Motion for Class           10/4/2019                2/4/2020
12       Certification
         Class Certification Amended Expert Report                                        3/2/2020
13       Deadline (for Defendants)
14       Defendants’ Opposition to Plaintiffs’ Motion            11/15/2019               3/23/2020
         for Class Certification
15
         Plaintiffs’ Reply in Support of Motion for              12/13/2019               5/4/2020
16       Class Certification
17       Class-Certification Expert Discovery Cutoff             9/13/2019                5/18/2020

18       Merits discovery cutoff                                 03/20/2020               7/20/2020
         Disclosure of Expert Witnesses and                      4/14/2020                8/14/2020
19       Information Required by Rule 26(a)(2)
20       Rebuttal Expert Reports                                 5/22/2020                9/22/2020
21       Expert Discovery Cutoff                                 6/26/2020               10/26/2020
         Deadline for Parties to File Dispositive                07/24/2020              11/24/2020
22
         Motions
23       Deadline for Parties to File Motions                Set by Court once        Set by Court once
         in Limine                                            trial date is set        trial date is set
24
         Final Pretrial Conference                           Set by Court once        Set by Court once
25                                                            trial date is set        trial date is set
26       Trial Date                                          Set by Court once        Set by Court once
                                                              trial date is set        trial date is set
27
28
30
     Stipulated Mtn to Set New Discovery Deadlines - 2
31   2:16-cv-00302-MCE-EFB
 1
 2
     DATED this 16th day of July 2019.
 3
 4                                                 By /s/ Laura R. Gerber
                                                       Dean Kawamoto (Bar No. 232032)
 5                                                     dkawamoto@kellerrohrback.com
                                                       Derek W. Loeser, admitted pro hac vice
 6                                                     dloeser@kellerrohrback.com
                                                       Gretchen S. Obrist, admitted pro hac vice
 7
                                                       gobrist@kellerrohrback.com
 8                                                     Laura R. Gerber, admitted pro hac vice
                                                       lgerber@kellerrohrback.com
 9                                                     Rachel E. Morowitz (Bar No. 326385)
                                                       rmorowitz@kellerrohrback.com
10                                                     KELLER ROHRBACK L.L.P.
                                                       1201 Third Ave, Suite 3200
11
                                                       Seattle, WA 98101
12                                                     Tel.: (206) 623-1900
                                                       Fax: (206) 623-3384
13
                                                         Thomas E. Loeser (Bar No. 202724)
14                                                       toml@hbsslaw.com
                                                         Nick Styant-Browne, admitted pro hac vice
15
                                                         nick@hbsslaw.com
16                                                       HAGENS BERMAN SOBOL SHAPIRO L.L.P.
                                                         1301 Second Avenue, Suite 2000
17                                                       Seattle, WA 98101
                                                         Tel.: (206) 623-7292
18                                                       Fax: (206) 623-0594
19
                                                         Attorneys for Plaintiffs
20
     DATED this 16th day of July 2019.
21
                                                   By /s/ Mary Kate Sullivan
22                                                     John B. Sullivan (Bar No. 96742)
23                                                     jbs@severson.com
                                                       Mark D. Lonergan (Bar No. 143622)
24                                                     mdl@severson.com
                                                       Mary Kate Sullivan (Bar No. 180203)
25                                                     mks@severson.com
                                                       Erik Kemp (Bar No. 246196)
26                                                     ek@severson.com
27                                                     Megan C. Kelly (Bar No. 251293)
                                                       mck@severson.com
28
30
     Stipulated Mtn to Set New Discovery Deadlines - 3
31   2:16-cv-00302-MCE-EFB
 1                                                       SEVERSON & WERSON
                                                         One Embarcadero Center, Suite 2600
 2                                                       San Francisco, CA 94111
 3                                                       Tel: (415) 398-3344
                                                         Fax: (415) 956-0439
 4
                                                         Attorneys for Defendants
 5
 6
                                ATTESTATION REGARDING SIGNATURES
 7
 8           I, Laura Gerber, attest that all signatories listed, and on whose behalf the filing is
 9
     submitted, concur in the filing’s content and have authorized the filing.
10
11
     DATED: July 16, 2019                                     /s/ Laura R. Gerber
12
                                                              Laura R. Gerber
13
14
15
16
             IT IS SO ORDERED.
17
     Dated: July 22, 2019
18

19
20
21
22
23
24
25
26
27
28
30
     Stipulated Mtn to Set New Discovery Deadlines - 4
31   2:16-cv-00302-MCE-EFB
